DETAILED ACTION
This Office Action is in response to the application filed on May 8, 2020. Claims 1-30 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0028731 (“Chuang”) in view of U.S. Patent Publication No. 2019/0058896 (“Huang”).
With respect to claim 1, Chuang discloses the invention substantially as claimed, including 
	A device for video decoding an encoded current block of video data (see Abstract, ¶38, describing an apparatus of interprediction for video coding of a current block of video performed by a video decoder, i.e., a device for video decoding an encoded current block of video data), the device comprising:
	…
one or more processors (see ¶165, describing that the invention may be embodied in software/program code executed by a processor) configured to:
receive a one or more bits, in a bitstream, that represent a flag, and indicate the encoded current block of video data was encoded based on a unified candidate list, wherein the unified candidate list includes motion vector candidates based on one or more translational motion vectors, and motion vector candidates based on one or more affine motion vectors (see ¶¶68-69, describing the use of a unified candidate list including both traditional inter coded neighboring blocks (i.e., translational motion vectors – see ¶14) and affine coded neighboring blocks (i.e., affine motion vectors – see ¶14) as candidates; see also Table 2, “merge_flag[x0][y0]”, ¶77, describing that with the unified candidate list-based method, the use_affine_flag is not needed, rather the merge_flag provides the indication that the merge mode based on the unified candidate list is used, i.e., the merge_flag serves as one or more bits in a bitstream that represent a flag and indicate the encoded current block of video data was encoded based on a unified candidate list);
receive a merge index in the bitstream, wherein the merge index indicates which candidate in the unified candidate list (see Table 2, “merge_idx”, ¶¶72, 74, 77, describing that the decoder may receive a merge index in the bitstream indicating which candidate in the unified candidate list is used, i.e., indicates which candidate in the unified candidate list);
select one or more motion vectors of the candidate from the unified candidate list, based on the merge index, wherein the candidate has one or more of the motion vectors corresponding to the translational motion vectors or affine motion vectors within the unified candidate list (see ¶¶4, 64, 72, 77, Table 2, describing that the merge index indicates which candidate in the unified list described above is used for prediction – the motion information, e.g., motion vector, is derived based on that affine or traditional/translational candidate within the unified candidate list);
determine, based on the selected one or more motion vectors from the candidate list, a predictor block of video data (see Abstract, ¶¶4, 38, 40, 42, 161-162, describing that, from the candidate list, a final motion vector is derived as a predictor); and
reconstruct the current block of video data based on the predictor block of video data (see citations and arguments with respect to element above, describing that this prediction and the motion vector differences are then used to decode/reconstruct the current block).
Chuang does not explicitly disclose a memory configured to store a reconstructed current block of video data.
However, in the same field of endeavor, Huang discloses that it was known for the decoder to include a memory for storing reconstructed blocks of video data: 
a memory configured to store a reconstructed current block of video data (see Fig. 5, item 528, ¶¶43-44, describing memory and/or a reference picture buffer 528 for storing reconstructed blocks, e.g., the current block, of video data);
Chuang does not provide explicit detail regarding its hardware components. At the time of filing, one of ordinary skill would have been familiar with coding systems and their hardware components and have understood that, as evidenced by Huang, encoders/decoders may beneficially include memory for storing “program instructions, information corresponding to affine modes, reconstructed images of blocks, and/or intermediate data during the encoding or decoding process” (see citations above). Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a memory, as taught by Huang, in the coding system of Chuang in order to provide the storage needed to execute the coding system of Chuang. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include memory for storing program instructions, information corresponding to affine modes, reconstructed images of blocks, and/or intermediate data during the encoding or decoding process in the decoder of Chuang as taught by Huang.
With respect to claim 2, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of independent claim 1. Chuang/Huang additionally discloses: 
wherein the candidate is a normal merge candidate in the unified candidate list when it includes one or more motion vectors corresponding to the translational motion vectors, and wherein the candidate is an affine motion merge candidate when it includes one or more motion vectors corresponding to affine motion (see citations and arguments with respect to claim 1 above and Chuang Abstract, ¶¶2, 14, 68, 72, 144, 146, 148, 152, describing that traditional/normal candidates correspond to traditional/translational motion vectors and affine candidates correspond to affine motion vectors). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 2. Chuang/Huang additionally discloses: 
wherein the one or more processors are configured to: select the motion vectors of the normal merge candidate from the unified list and select the motion vectors of the affine merge candidate from the unified list, based on a prioritization order of the normal merge candidate and affine merge candidate in the unified candidate list (see citations and arguments with respect to claims 1 and 2 above describing the selection of affine or normal/traditional/translational motion vectors from the unified list and Chuang ¶¶75-76, 134-140, describing that the candidate list may include a prioritization order of normal and affine candidates in the unified list, e.g., affine candidates may be placed after normal candidates or v.v., ). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 3. Chuang/Huang additionally discloses: 
wherein the normal merge candidate in the unified candidate list is prioritized, based on the prioritization order, over the affine merge candidate in the unified candidate list (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶75, 135-136, describing that affine merge candidates may be inserted in the unified list after normal candidates, i.e., normal candidates are prioritized based on prioritization order over affine merge candidates). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 4. Chuang/Huang additionally discloses: 
wherein the normal merge candidate from a left block relative to the current block of video data is prioritized, based on the prioritization order, over the affine merge candidate from a left block relative to the current block of video data (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶75, 135-136, describing that affine merge candidates may be inserted in the unified list after normal candidates, i.e., any normal candidate, including that of a left block relative to the current block, is prioritized based on prioritization order over any affine merge candidate, including an affine merge candidate from a left block relative to the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 4. Chuang/Huang additionally discloses: 
wherein the normal merge candidate from a neighboring block in one frame, in the unified candidate list, is prioritized, based on the prioritization order, over the affine merge candidate from a neighboring block in a different frame, in the unified candidate list (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶75, 135-136, describing that affine merge candidates may be inserted in the unified list after normal candidates, i.e., any normal candidate, including that of a neighboring block in one frame, is prioritized based on prioritization order over any affine merge candidate, including an affine merge candidate from a neighboring block in a different frame). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 4. Chuang/Huang additionally discloses: 
wherein the normal merge candidate from a non-adjacent spatial neighboring block, is prioritized, based on the prioritization order, over the affine merge candidate from the non-adjacent spatial neighboring block (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶75, 135-136, describing that affine merge candidates may be inserted in the unified list after normal candidates, i.e., any normal candidate, including that of a non-adjacent spatial neighboring block, is prioritized based on prioritization order over any affine merge candidate, including an affine merge candidate from the non-adjacent spatial neighboring block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 3. Chuang/Huang additionally discloses: 
wherein the affine merge candidate in the unified candidate list is prioritized, based on the prioritization order, over the normal merge candidate in the unified candidate list (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶76, 137-138, describing that affine merge candidates may be inserted in the unified list in front of normal candidates, i.e., affine merge candidates are prioritized based on prioritization order over normal merge candidates). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 8. Chuang/Huang additionally discloses: 
wherein the affine merge candidate from a left block relative to the current block of video data is prioritized, based on the prioritized order, over the normal merge candidate from a left block relative to the current block of video data (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶76, 137-138, describing that affine merge candidates may be inserted in the unified list in front of normal candidates, i.e., any affine candidate, including that of a left block relative to the current block, is prioritized based on prioritization order over any normal merge candidate, including a normal merge candidate from a left block relative to the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 8. Chuang/Huang additionally discloses: 
wherein the affine merge candidate from a neighboring block in one frame, in the unified candidate list, is prioritized, based on the prioritization order, over the normal merge candidate from a neighboring block in a different frame, in the unified candidate list (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶76, 137-138, describing that affine merge candidates may be inserted in the unified list in front of normal candidates, i.e., any affine merge candidate, including that of a neighboring block in one frame, is prioritized based on prioritization order over any normal merge candidate, including a normal merge candidate from a neighboring block in a different frame). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 8. Chuang/Huang additionally discloses: 
wherein the affine merge candidate from a non-adjacent spatial neighboring block, is prioritized, based on the prioritization order, over the normal merge candidate from the non-adjacent spatial neighboring block (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶76, 137-138, describing that affine merge candidates may be inserted in the unified list in front of normal candidates, i.e., any affine merge candidate, including that of a non-adjacent spatial neighboring block, is prioritized based on prioritization order over any normal merge candidate, including a normal merge candidate from the non-adjacent spatial neighboring block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 3. Chuang/Huang additionally discloses: 
wherein the unified candidate list includes at most seven normal merge candidates in the unified candidate list, and at most four affine merge candidates in the unified candidate list (see citations and arguments with respect to claims 1-3 above, Chuang ¶¶75-76, 134-155, describing examples of unified candidate lists, none of which include more than seven normal merge candidates or more than four affine merge candidates). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 3. Chuang/Huang additionally discloses: 
wherein the unified candidate list includes one or more normal merge candidates in the unified candidate list, and one or more affine merge candidates in the unified candidate list (see citations and arguments with respect to claims 1-3 above, ¶¶68-69, 75-76, 134-138, describing a unified candidate list that includes one or more normal merge candidates and one or more affine merge candidates). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 3. Chuang/Huang additionally discloses: 
wherein the one or more processors are configured to apply affine motion compensation with the selected one or more motion vectors of the affine merge candidate (see citations and arguments with respect to claim 1 above and Chuang ¶¶2, 13, 64, 69, 75-76, describing applying affine motion compensation using a selected inter candidate from the inter candidate list that may be an affine merge candidate). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of dependent claim 14. Chuang/Huang additionally discloses: 
wherein the selected one or more motion vectors of the affine merge candidate corresponds to a four-parameter affine model or a six-parameter affine model (see Chuang Abstract, Figs. 4A, ¶¶13, 44, 64, 116, 159, describing that the affine model used by the affine merge candidates may correspond to a four or six parameter affine model). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 2 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 2 also applies to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 3 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 3 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 4 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 4 also applies to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 5 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 5 also applies to claim 20.
With respect to claim 21, claim 21 recites the elements of claim 6 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 6 also applies to claim 21.
With respect to claim 22, claim 22 recites the elements of claim 7 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 7 also applies to claim 22.
With respect to claim 23, claim 23 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 8 also applies to claim 23.
With respect to claim 24, claim 24 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 24.
With respect to claim 25, claim 25 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 25.
With respect to claim 26, claim 26 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 26.
With respect to claim 27, claim 27 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 27.
With respect to claim 28, claim 28 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 28.
With respect to claim 29, claim 29 recites the elements of claim 1 in means plus function form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 29.
With respect to claim 30, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Huang discloses all the elements of independent claim 1. Chuang/Huang additionally discloses: 
A device for video encoding (see Abstract, ¶38, describing an apparatus of interprediction for video coding of a current block of video performed by a video encoder, i.e., a device for video encoding), the device comprising:
one or more processors (see citations and arguments with respect to corresponding element of claim 1 above) configured to:
select one or more motion vectors corresponding to translational motion of a normal merge candidate (see Chuang ¶¶14, 64-69, 131, 134-138, describing that the system builds a unified merge list including selected candidates/motion vectors corresponding to traditional/normal/translational motion of a normal merge candidate);
select one or more motion vectors corresponding to affine motion of an affine merge candidate (see Chuang ¶¶64-69, 131, 134-138, describing that the system builds a unified merge list including selected candidates/motion vectors corresponding to affine motion of an affine merge candidate);
construct a unified candidate list comprising more than one normal merge candidate, and more than one affine merge candidate based on a prioritization order of the more than one affine merge candidate and the more than one normal merge candidate, wherein the more than one normal merge candidate and the more than one affine merge candidate are associated with an index of the unified candidate list (see citations and arguments with respect to corresponding element of claim 1 above);
select a merge index from the index of the unified candidate list, based on a cost associated with the normal merge candidate, or the affine merge candidate in the unified candidate list (see Chuang ¶¶38, 64, 72, 74, 115, Table 2, describing that a merge index from the unified candidate list based on a cost/distortion associated with a normal or merge affine candidate in the list); and
provide the merge index in a bitstream (see citations and arguments with respect to element above, describing the signaling of the merge index); and14 and
a memory configured to store the merge index (see citations and arguments with respect to corresponding element of claim 1 above and Huang ¶44, describing that the encoder may include memory and buffers for storing intermediate data during the encoding – one of ordinary skill in the art would have understood this to include indices information transmitted between the encoder and decoder).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481